Citation Nr: 1727146	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for mild degenerative arthritis of the lumbar spine (lumbar spine disability).

2. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, R.J., and Y.B.




ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO), addressing the claims of entitlement for service connection for a lumbar spine disability and a cervical spine disability, respectively 

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  This matter was previously remanded in June 2015 for further development.  The requested development has been completed, and the case has been returned to        the Board for further appellate action.


FINDINGS OF FACT

1. A chronic lumbar spine disability was not shown in service or for many years thereafter, and the most probative evidence of record indicates that the current disability is not related to service.

2. A chronic cervical spine disability was not shown in service or for many years thereafter, and the most probative evidence of record indicates that the current disability is not related to service.




CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters in January 2008 and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records, post service treatment records, service personnel records, and VA examination reports are        of record, as is a transcript of the Veteran's Travel Board hearing.  There is no allegation that the hearing provided to the Veteran was deficient in any way. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records and the accident report were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained.  Additionally, the Veteran was asked to submit any legal documents related to his slip and fall injury or work-related spine injuries in the 1980s in a September 2015 letter, but he did not respond.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has been diagnosed during  the course of the appeal with degenerative arthritis of the lumbar and cervical spine as shown by the June 2016 VA examination.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether these conditions are related to service.

The Veteran essentially contends that his current cervical spine and lumbar spine disabilities occurred as a result of a military ambulance vehicle accident he was involved in.  Specifically, in statements and testimony, the Veteran contends       that sometime from 1980 to 1981, he and servicemen Moss and Jackson were transporting a serviceman's spouse by military ambulance from their base to the Frankfurt Army Regional Medical Center (97th General Hospital) at a high speed due to the severity of the woman's condition.  The ambulance was struck by a civilian's car.  According to the Veteran, because someone installed recapped tires on the ambulance, all four tires blew out during the accident causing the ambulance to turn over.  In addition, he stated that serviceman Moss was thrown from the ambulance and sustained complete paralysis; serviceman Jackson, who was in      the same unit as the Veteran, sustained a right shoulder fracture; and the Veteran, himself, sustained a sprained ankle.  Further, the Veteran stated that although he  did not complain of any spinal problems at the time of the accident, within a short period of time, his neck and low back became painful; and he was treated three or four times for his spinal conditions in service.  

However, during his Board hearing, the Veteran provided a different description of the accident.  He testified that they were driving down the Autobahn at speed, when he suddenly heard a pop, and the ambulance began rolling with his partner getting ejected out of the ambulance.  He stated that they shut down the interstate and evacuated his partner by helicopter.  He stated that the cause of the accident was that all four tires blew out.  He stated that his partner was paralyzed from the accident. 

The Veteran also reported that he was treated for a slip and fall injury after service sustained at a resort while on vacation with his family.  The Veteran stated that he was unable to obtain a "full settlement" for this injury because a prior injury was found on a magnetic resonance imaging (MRI) and the health care provider diagnosed a prior injury.  The Veteran testified that the treating health care provider is no longer practicing, and these treatment records cannot be obtained. 

Service personnel records include an Army accident report from January 4, 1981 which denotes a version of the accident different from the Veteran's account.  Specifically, the Army accident report states that the Veteran was driving his ambulance with his partner in the front seat, both restrained, to pick up a patient.  While crossing over an intersection, a civilian vehicle struck the left front bumper on the ambulance.  The only injury reported in the civilian vehicle was a bump on the forehead of the driver from hitting her head on the steering wheel; however,     no other injuries were noted on the Army accident report.  There is no other accident reported in the Veteran's service records. 

Apart from one mild back strain complaint observed 8 months prior to this motor vehicle accident, service treatment records are silent as to any treatment for any residuals of trauma as a result of the motor vehicle accident during this time frame or any other time period covered.  Indeed, a May 1982 Statement of Medical Records, indicated the Veteran's service medical records had been screened with  no chronic illness noticed and the Veteran was cleared by medical standards for separation.  The Veteran declined a separation examination.

Following service, most references to back pain in VA treatment records dating from July 1982 to June 1990 were due to urinary or gastrointestinal problems, or work-related injuries.  Private treatment records pertaining to a spinal condition from May 1984 note that the Veteran sustained a work-related injury to his back while preventing a patient from falling.  A computer axial tomography (CT) scan found narrowing of the spinal canal by congenitally short pedicles accentuated at the L5-S1 level by a diffusely bulging disc.  Private treatment records in October 1984 note that the Veteran sustained a work-related injury to his neck while helping a patient to a chair. 

The first post-service reference to an in-service motor vehicle accident was contained in a May 1985 VA psychiatric consultation in which the Veteran complained of anxiety and depression due to his involvement in a motor vehicle accident in service in Germany in which a close friend became a quadriplegic.  

The next reference in the Veteran's treatment records regarding his lumbar        spine disability was in a December 2007 VA progress note in which the Veteran complained of chronic back pain due to an in-service ambulance rollover accident.  The diagnosis was acute back strain.  The Veteran noted the in-service accident in subsequent treatment records. 

A VA examination was conducted in May 2008 to address the Veteran's lumbar spine disability.  The examiner opined that it was less likely than not that the Veteran's mild degenerative arthritis of the lumbar spine is related to his military service.  The rationale provided by the examiner was that there was only one minor injury noted in the service treatment records from April 1980 for one day with no follow up problems for the remaining five years of his military service.  The examiner noted that if information can be provided regarding a more severe injury as well as chronicity of back problems afterwards, it would be more supportive of his claim.  Further, the examiner stated that the changes on the Veteran's imaging studies are likely age related. 

Following that, a January 2009 VA treatment record in which he complained           of chronic back pain notes that the Veteran has chronic low back pain from a degenerative diagnosis, potentially post-injury as he is on the young side for age-related.

A July 2012 MRI showed that the lumbar spine is visualized without significant spondylithesis or compression deformity.  There was no bony erosion or destructive change seen.  However, diffuse mild degenerative joint disease was present.  Due   to the Veteran's complaints of worsening back pain, a January 2015 MRI of the lumbar spine was conducted which showed degenerative changes most significant at L4-5 and L5-S1, where mild spinal canal stenosis with mild neural foraminal narrowing was present.  No significant interval changes were found.

The Veteran underwent VA examination in June 2016 for his lumbar spine disability.  The examiner opined that the Veteran's lumbar spine disability is        less likely than not caused by his military service because there is no evidence of     a chronic back condition in the service medical records that was observed and at age 49 to 50 years old, age related arthritis of the spine is not uncommon.

With respect to the cervical spine disability, the June 2016 examiner also noted that there was evidence of mild tenderness to the spinal erector muscles of the cervical spine.  An MRI was also conducted which showed that the vertebral bodies were normal in vertebral height.  The examiner noted there is straightening of the cervical spine and moderate degenerative disc disease C3-4 through C6-7 with anterior osteophytes.  Further, the examiner stated that there is facet arthropathy throughout the cervical spine.  The examiner opined that it is less likely than not that the Veteran's cervical spine condition was caused by his military service because     service medical records reveal no neck complaints or problems observed in service.  
Upon review of the record, the Board finds the preponderance of the competent, credible, and probative evidence is against the claim.

Turning to the Veteran's contentions, the Board notes the Veteran's statement submitted in September 2010, wherein he reported that he and servicemember Jackson were headed in the ambulance when they were hit by a German civilian at an intersection.  The Veteran stated that at the intersection he yielded with caution and the ambulance was hit on the right front passenger side causing servicemember Jackson to have a fracture of his right shoulder and that the Veteran was shaken around in the front driver seat and experienced soreness at that time. The Board notes this description of the accident by the Veteran is more consistent with the service accident report, in that he described being struck by a German civilian at     an intersection.  During his hearing, the Veteran reported the accident occurred on the Autobahn at a high rate of speed and was caused by all 4 tires blowing out.  

The Board also acknowledges the Veteran's reports of experiencing pain and soreness at the time of the ambulance accident and his testimony as to the severity of the injuries sustained by himself and his fellow servicemembers who were in the ambulance with him, along with the Veteran's reports of experiencing neck pain and low back pain within a short time after the accident.  However, the Board finds the Army accident report noting no other injuries beyond those of the civilian driver involved in the accident and the absence of any in-service treatment for residuals of the accident to be significantly more probative than the Veteran's assertions made in connection with his claim for benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board   can consider and weigh against a veteran's lay evidence) see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Veteran has not alleged being involved in more than one ambulance accident.  Accordingly, due to the inconsistencies in the Veteran's report of the accident during the course of the claim, and in light of the accident report noted in the Veteran's personnel records, the Board does not find the Veteran's current assertions as to the severity of the accident he was involved in to be persuasive.  Id. 

The Board also notes that the Veteran submitted several buddy statements from individuals, to include his ex-wife, pastor, and friends who have known the Veteran for several years attesting to the his back pain.  Of note is the statement from the Veteran's ex-wife who stated that she met the Veteran in October 1981 after he had just returned from Germany and that he had back problems at that time and suffered from muscle contractions during the time the couple was married.  Apart from the ex-wife's statement which appears to provide an onset of the Veteran's symptoms, the other statements simply address the symptomatology the Veteran experienced years after service.  As to the ex-wife's statement, the Board notes such statement    is being rendered more than 30 years after the Veteran's discharge from service,    and is inconsistent with treatment records following service which do not reveal musculoskeletal back complaints.  As such, the Board does not find such statement persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against    a veteran's lay evidence).

Turning to the medical evidence of record, the Board finds the June 2016 VA examiner's opinion that the Veteran's cervical spine and lumbar spine disabilities     are not related to service to be highly probative.  These opinions were provided following examination of the Veteran and thorough review of the claims file, and provided adequate rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no probative medical opinion to the contrary that addresses the facts of the Veteran's case.

The Board acknowledges that the Veteran reportedly served as a medic in service, and therefore has at least some basic medical/first aid training.  However, there is no indication that he has a medical degree.  Determining whether current diagnoses such as arthritis are residuals of an in-service motor vehicle accident occurring decades previously requires medical expertise to determine.  On this question,      the Board finds the opinion of the 2016 VA examiner, a medical doctor, to be significantly more probative than the Veteran's assertions as to the etiology of his current extremity disabilities.  See Black v. Brown, 10 Vet. App. 297, 284 (1997)    (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

In addition, to the extent the lay witnesses believe that the Veteran's current disabilities are related to service, as lay persons, they have not shown that they   have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence     to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of arthritis of the cervical and lumbar spine are matters not capable of lay observation, and require medical expertise to determine.  Thus, the lay opinions regarding the etiology of the Veteran's current disabilities are not competent medical evidence.  The Board finds the opinion of the 2016 VA examiner to be significantly more probative than the lay witnesses' assertions.

In sum, spine arthritis was not shown in service or within the year following discharge from service, and the preponderance of the competent, credible, and probative evidence is against a finding that the current lumbar and cervical spine disabilities are related to service, to include the documented motor vehicle accident 
therein.  Accordingly, service connection for a lumbar spine disability and a cervical spine disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.    See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56 (1990).




ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


